Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 1 lines 5-6, delete “(MFR, measured according to ASTM D 1238, 230°C/2.16 kg, (at 230°C, with a load of 2.16 kg))” and insert in its place “(MFR) measured according to ASTM D 1238, 230°C/2.16 kg”.
In claim 1 lines 10-11, delete “(MFR, measured according to ASTM D 1238, 230°C/2.16 kg, (at 230°C, with a load of 2.16 kg))” and insert in its place “(MFR) measured according to ASTM D 1238, 230°C/2.16 kg”.

In claim 5 line 2, delete the semicolon “;” after “6.1 wt%”.

In claim 6 lines 2-3, delete “(MFR, measured according to ASTM D 1238, 230°C/2.16 kg, (at 230°C, with a load of 2.16 kg))” and insert in its place “(MFR) measured according to ASTM D 1238, 230°C/2.16 kg”.



In claim 10, before delete “BOPP” and insert in its place “biaxially oriented polypropylene (BOPP)”. 

Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art discloses the claimed combination of propylene copolymers with broader ranges of comonomers 1-hexene and ethylene. Applicant has shown that the claimed combination with the claimed content of 1-hexene in the claimed polymer a) shows much lower sealing initiation temperature (SIT) (Ex 4, Table 2) than the same combination with only a slightly lower 1-hexene content in the propylene-hexene copolymer (Comp Ex 1-3, Table 2), as well as higher xylene solubilities and MFR of the total composition. While there is only one inventive example, given the narrow breadth of the claimed hexene content (as well as the ethylene content), and the similarity of the comparative examples in hexene content (7.8 to 8.5 wt%), it can be said that the results are reasonably commensurate in scope with the claims.
The closest prior art includes Ogale (US 5538804 A) which discloses 30 to 65% (A) a copolymer of propylene and C4-8 alpha olefin with 80 to 98% propylene and 35-70% of a co- or ter-polymer of propylene with ethylene having ethylene content of 5 to 10% or 0.5 to 5%, respectively. However, the preferred alpha olefin in (A) is Butene-1 [Examples, col 2 lines45-48], and the polymer film has a higher (less desirable) SIT at a lower load than the claimed invention [col 2 lines 59-67]. Any prima facie case of obviousness would be obviated by the above unexpected results. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766